Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR2036
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Peter Manis, M.D., FACEP ) Date: November 20, 2009
PMMDOC, Inc. (NPI: 1447313978), )
)
Petitioner, )
)

-V.- ) Docket No. C-09-634

)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Peter Manis, M.D., because under the
applicable regulations Petitioner does not have a right to a hearing before me.

I. Background

Petitioner filed a hearing request which asked for further appeals rights with respect to
the effective date given Petitioner for billing Medicare. Petitioner contends that under
previous policy (prior to January 1, 2009), physicians were allowed to retroactively bill
Medicare for services provided to Medicare beneficiaries for 27 months from the
effective date of enrollment. Petitioner indicated that he previously was certified as a
Medicare provider but as part of partnership practice. Because he was beginning a new
solo practice, Petitioner was required to apply for new Medicare certification even though

ie had previously been billing his services to Medicare for over 20 plus years under his
previous practice. Petitioner contends that even though he did not file his application
until February 23, 2009, he began treating patients in November, 2008 based on this
previous policy thinking that he would still receive payment for his services. Petitioner
was approved for Medicare enrollment effective February 23, 2009 and, thus, under the
regulations in effect as of January 1, 2009, his right to bill for services to Medicare
beneficiaries became effective as of January 24, 2009.

This case was assigned to me for a hearing and a decision. Petitioner responded to my
initial Order that he had submitted everything he wished for me to consider and that he
did not have any testimony or witnesses he wished to present.
IL. Issue, findings of fact and conclusions of law

A. Issue
The issue is whether the Petitioner has a right to a hearing before me.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth my Findings below as separate headings.

1. The Petitioner does not have a right to a hearing.

The Petitioner, a physician, requested a hearing because he is dissatisfied with the policy

of the Medicare program governing payment
dates of his enrollment in Medicare.

Because Petitioner was changing from a grou
to obtain a new Medicare certification. He as:

or claims for services generated prior to the

p practice to a solo practice, he was required
serts that he began the process in November

2008, but had problems obtaining a National Provider Identifier and therefore did not

submit his application for enrollment until Fel

bruary 23, 2009. Petitioner provided

services to one or more Medicare beneficiaries from November 1, 2008, prior to the date
of his enrollment, through February 23, 2009, and seeks to claim reimbursement for those
services. Petitioner argues that new Medicare regulations bar reimbursement for claims
for services that Petitioner provided prior to the effective date of his enrollment and he is
dissatisfied with that likely outcome. He contends that at the time he began the
enrollment process the previous policy, which allowed him to bill back for services
rendered 27 months prior to the effective date of his enrollment in the Medicare program,
was in effect.

At its heart, this case appears to involve a challenge to regulations which govern the time
frame for which Medicare will retrospectively reimburse items or services provided prior
to the effective dates of enrollment by physicians who are newly enrolled in the Medicare
program (or re-enrolled at a point in time after enrollment has lapsed). The regulations
are 42 C.F.R. §§ 424.520(d) and 424.521(a). These are relatively newly enacted
regulations which became effective in January 1, 2009.
The regulations provide, first, that the effective date for Medicare billing privileges for
physicians and certain other practitioners is the later of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date that an enrolled physician or other practitioner first began furnishing services at a

new practice location. 42 C.F.R. § 424.520(d). This regulation establishes the point in
time (effective date) from which Medicare may determine to reimburse retrospectively
claims for services provided by an enrolled physician.

Medicare will reimburse retrospectively a claim for services by an enrolled physician for
up to 30 days prior to the effective date of enrollment “if circumstances precluded
enrollment in advance of providing services to Medicare beneficiaries.” 42 C.F.R.

§ 424.521(a)(1). It will reimburse retrospectively for up to 90 days prior to the effective
date of enrollment in the event that a Presidentially-declared disaster precluded
enrollment in advance of providing services. 42 C.F.R. § 424.521(a)(2). There are no
other circumstances under which retrospective reimbursement is permitted.

Petitioner’s challenge of the regulations and the policies that they embody is not
something that I have the authority to hear and decide. As a delegate of the Secretary of
this Department, I must apply her policies as they are stated in regulations. I have no
authority to declare a regulation to be unlawful or ultra vires. Consequently, I may not
hear Petitioners’ challenge to the lawfulness of 42 C.F.R. §§ 424.520(d) and 424.521(a).
Nor do I have the authority to grant exceptions to this policy. Consequently, I may not
direct that it be waived in the case of this Petitioner.

l only have authority to hear cases where Medicare enrollment was denied or revoked,
but here Petitioner’s Medicare enrollment was not improperly denied or revoked. See 42
C.F.R. § 498.3(b)(17).? While Petitioner might argue that I do have authority to hear and
decide this matter pursuant to 42 C.F.R. § 498.3(b)(15); that particular authority is
inapplicable here as Petitioner does not contend that he was entitled to an earlier effective
date of enrollment; rather he argues about when he may begin billing for his services.

See 42 C.F.R. § 498.3(b)(15). This section therefore does not confer hearing rights with
respect to the issue Petitioner here asks me to review.

' Petitioner avers that the Medicare program previously gave newly enrolled
physicians a 27-month grace period during which claims would be reimbursed
retrospectively. Petitioner complains that it is unreasonable for the Medicare program to
change its policy from the 27-month period to the periods that are now permitted, under
defined circumstances, by 42 C.F.R. § 424.521(a)(1) and (2).

2 The applicable regulations do not provide appeal rights for this issue. The
regulations only provide review when a provider is denied enrollment or when a
provider’s enrollment has been revoked (42 C.F.R. §424.545(a) and 42 C.F.R. §
495.3(b)(17)) and here Petitioner’s Medicare enrollment was neither denied or revoked.
2. I must dismiss Petitioner’s hearing request.

I must dismiss a hearing request in the circumstance where a party requesting a hearing
has no right to a hearing. 42 C.F.R. § 498.70(b). I conclude that Petitioner has not
established a right to a hearing. Consequently, I dismiss this case.

/s/
Alfonso J. Montafio
Administrative Law Judge

